Case 2:19-cv-02463-PA-JPR Document 105-1 Filed 08/16/19 Page 1 of 5 Page ID #:1523




     1   Marvin J. Straus, State Bar #199315
         mjs@strausmeyers.com
     2   STRAUS MEYERS, LLP
         225 Broadway, Ste. 1550
     3   San Diego, CA 92102
         Tel: 619-595-6020
     4   Fax: 619-535-0201
         Attorney for Defendants LOLO, INC.
     5   And BROMLEY, INC.
         and for Cross-Defendants VERONICA
     6   KALIS and JOHN KUBIK
     7
     8                       UNITED STATES DISTRICT COURT
     9                     CENTRAL DISTRICT OF CALIFORNIA
    10                             WESTERN DIVISION
    11
    12   VALARIE NOLTE and RICHARD                   CASE NO. 2:19-CV-02463 PA (JPRx)
    13   NOLTE,
                                                     MEMORANDUM OF POINTS AND
    14               Plaintiffs,                     AUTHORITIES IN SUPPORT OF
                                                     CROSS-DEFENDANTS’ MOTION
    15         vs.                                   FOR ATTORNEY’S FEES
                                                     PURSUANT TO CALIFORNIA
    16   CEC ENTERTAINMENT INC.,                     CIVIL CODE § 1717 AGAINST
         LOLO, INC., LAURAN BROMLEY,                 CROSS-CLAIMANT CEC
    17                                               ENTERTAINMENT INC. IN THE
         BROMLEY INC., and DOES 4 through            AMOUNT OF $16,225.00
    18   20, inclusive,
                                                     Date:     September 16, 2019
    19               Defendants.                     Time:     1: 30p.m.
                                                     Ctrm:     9A
    20
    21
    22
    23   AND RELATED CROSS-ACTIONS

    24
         ///
    25
         ///
    26
         ///
    27
         ///
    28                                         -1-
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
         ATTORNEY’S FEES PURSUANT TO CALIFORNIA CODE § 1717 AGAINST CROSS-CLAIMANT CEC
                                      ENTERTAINMENT INC.
Case 2:19-cv-02463-PA-JPR Document 105-1 Filed 08/16/19 Page 2 of 5 Page ID #:1524




     1                                     I. INTRODUCTION
     2         When a contract allows for attorney’s fees, the prevailing party is entitled to
     3   attorney’s fees under California Civil Code § 1717.          This Court dismissed
     4   Bromley, Inc., (“Bromley”) John Kubik, and Veronica Kaldis against CEC
     5   Entertainment (“CEC”) for lack of personal jurisdiction. The Court should award
     6   Bromley, John Kubik, and Veronica Kaldis their attorney’s fees in the total amount
     7   of $16,225.00 to compensate them for defending this action against CEC.
     8             II. CROSS-DEFENDANTS ARE ENTITLED TO REAONABLE
     9        ATTORNEY’S FEES UNDER CALIFORNIA CIVIL CODE 1717(a)
    10         In a diversity case, the law of the state in which the district court sits
    11   determines whether a party is entitled to attorney’s fees. Carnes v Zamania, 488
    12   F.3d 1057, 1059 (9th Cir. 2007). California Civil Code §1717(a) provides “In any
    13   action on a contract, where the contract specifically provides that attorney’s fees
    14   and costs, which are incurred to enforce that contract, shall be awarded either to
    15   one of the parties or to the prevailing party, then the party who is determined to be
    16   the party prevailing on the contract, whether he or she is the party specified in the
    17   contract or not, shall be entitled to reasonable attorney’s fees in addition to other
    18   costs.”
    19         CEC filed its Amended Cross-Complaint, and Second Amended Cross-
    20   Complaint against Cross-Defendants that included Bromley, John Kubik, and
    21   Veronica Kaldis. See Second Amended Crossclaim, Docket No. 71. CEC’s
    22   Amended Cross-Complaint and Second Amended Cross-Complaint included
    23   causes of action for express indemnity and breach of contract. Id. CEC’s
    24   allegations were based on a purchase agreement that included the following
    25   provision:
               “Vendor shall defend, indemnify and hold harmless CEC, and its
    26
         subsidiaries, affiliates, officers, directors, shareholders, customers, agents, and
    27   employees against any and all costs, expenses, losses, damages, or liabilities
         (including attorneys’ fees and costs) arising    in connection with any (i) breach of
    28                                              -2-
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
         ATTORNEY’S FEES PURSUANT TO CALIFORNIA CODE § 1717 AGAINST CROSS-CLAIMANT CEC
                                      ENTERTAINMENT INC.
Case 2:19-cv-02463-PA-JPR Document 105-1 Filed 08/16/19 Page 3 of 5 Page ID #:1525



         these terms and conditions; (ii) a breach of any of its warranties or representations
     1
         contained herein; (iii) any claim based on the negligence, omissions or willful
     2   misconduct of Vendor or any Vendor’s Assistants; (iv) any actual or alleged
         personal injury, property damage, or contamination of the environment caused by
     3
         or arising out of the Services or use of the Products or Services, manufacturing
     4   defect in the Products, failure of the Products or Services to comply with all
         federal, state and local laws and regulations,, failure to comply with all federal,
     5
         state and local laws and regulations…” Id. Exhibit 2.
     6         Bromley, John Kubik, and Veronica Kaldis were not in privity of contract
     7   with CEC. However, California Civil Code § 1717 is lot limited solely to the other
     8   contracting party to the contract. California Civil Code § 1717 is read broadly and
     9   award attorney’s fees to the prevailing party whether he is the one specified in the
    10   contract. Beneficial Standard Properties, Inc. v. Scharps, 67 Cal. App. 3d 227 *
    11   231 (1977). Bromley, John Kubik, and Veronica Kaldis are the prevailing party in
    12   this matter as they were dismissed based on personal jurisdiction. A party is
    13   considered a prevailing party when a motion to dismiss is granted, whether or not
    14   the suit proceeds to final judgment. Willis Corroon Corp. v. United Capitol Ins.
    15   Co., (1998) 1998 U.S. Dist. LEXIS 5394 * 8. A defendant does not forfeit a
    16   collateral right to attorney fees by choosing to assert the right to challenge the
    17   court’s in personam jurisdiction. Shisler v. Sanfer Sports Cars, Inc., (2008) 167
    18   Cal. App. 4th 1 * 7. Bromley, John Kubik, and Veronica Kaldis, as the prevailing
    19   parties against CEC are entitled to attorney’s fees.
    20                  III. CROSS-DEFENDANTS ATTORNEY’S FEES ARE
    21                                     REASONABLE
    22         The fee setting inquiry in California ordinarily begins with the “lodestar,”
    23   i.e., the number of hours reasonably expended multiplied by the reasonable hourly
    24   rate… The lodestar figure may then be adjusted, based on consideration of factors
    25   specific to the case, in order to fix the fee at the fair market value for the legal
    26   services provided. Ketchum v Moses, (2001) 24 Cal. 4th 1122, 1134.            Straus
    27   Meyers, LLP spent numerous hours vigorously defending Bromley, John Kubik,
    28   and Veronica Kaldis, including extensive
                                                - 3 motion
                                                    -      work. CEC filed a first amended
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
         ATTORNEY’S FEES PURSUANT TO CALIFORNIA CODE § 1717 AGAINST CROSS-CLAIMANT CEC
                                      ENTERTAINMENT INC.
Case 2:19-cv-02463-PA-JPR Document 105-1 Filed 08/16/19 Page 4 of 5 Page ID #:1526




     1   complaint. See Docket No. 25. On June 3, 2019, Bromley, filed a motion to
     2   dismiss based on Federal Rule of Civil Procedure 12(b)(2) and 12(b)(6). See
     3   Docket No. 56. On June 3, 2019, John Kubik and Veronica Kaldis filed a motion to

     4   dismiss the first amended cross-complaint based on Federal Rule of Civil
         Procedure 12(b)(2) and 12(b)(6). See Docket No. 57. On June 26, 2019, the Court
     5
         allowed CEC to file a second amended cross-complaint. See Docket. No. 70. On
     6
         July 11, 2019, Bromley filed a motion to dismiss based on Federal Rule of Civil
     7
         Procedure 12(b)(2) and 12(b)(6). See Docket No. 74. On July 11, 2019, John
     8
         Kubik and Veronica Kaldis filed a motion to dismiss based on Federal Rule of
     9
         Civil Procedure 12(b)(2) and 12(b)(6). See Docket No. 75. The amount of hours
    10
         Straus Meyers, LLP performed in planning, preparing, analyzing, researching, and
    11
         drafting are reasonable and justified as Straus Meyers, LLP had to file multiple
    12
         motions against CEC. Attached as exhibit 1 is a billing statement showing actual
    13   hours billed in defending the claims against CEC. Marvin J. Straus’ Declaration, ¶
    14   2. The billing statement is redacted for confidentiality. The hours spend defending
    15   this matter against Plaintiffs Veronica Nolte and Richard Nolte are also redacted.
    16   After redactions, Partner Marvin J. Straus billed 7.1 hours, Chase R. Goodman
    17   billed 38.5 hours, Emily Waring billed 3.5, and Cristina Hernandez billed 2.5
    18   hours. Id 2.
    19           California Civil Code § 1717(a) provides in part, “Reasonable attorney’s
    20   fees shall be fixed by the court and shall be an element of the costs of suit.” This
    21   standard applies regardless of whether the attorneys claiming fees charge nothing
    22   for their services, chare at below-market or discounted rates, represent the client on
    23   a straight contingent fee basis, or are in-house counsel. Nemecek & Cole v. Horn,
    24   (2012) 208 Cal App. 4th 641, 651. A widely recognized compilation of attorney
    25   and paralegal rate data is the Laffey Matrix, so named because of the case that
    26   generated the index. Craigslist, Inc. v. Mesiab., (2010) 2010 U.S. Dist. LEXIS
    27   134411 * 46.
    28                                            -4-
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
         ATTORNEY’S FEES PURSUANT TO CALIFORNIA CODE § 1717 AGAINST CROSS-CLAIMANT CEC
                                      ENTERTAINMENT INC.
Case 2:19-cv-02463-PA-JPR Document 105-1 Filed 08/16/19 Page 5 of 5 Page ID #:1527




     1            Exhibit 1 sets forth the billing for the work done in this matter. Marvin J.
     2   Straus’ Declaration, ¶ 2. The Straus Meyers, LLP requested rate of $375.00 for
     3   partners, $325.00 for associates and $175.00 for paralegals, in this matter is very
     4   reasonable within the U.S. District Court based on experience and expertise. Id. ¶
     5   3-6. Under the current Laffey Matrix, an attorney with twenty plus years of
     6   experience is entitled to a reasonable rate of $899.00 an hour; an attorney with
     7   eight to ten years of experience is $661.00; and the current paralegal and law clerk
     8   rate is $203.00 an hour. Id. ¶ 7.       Based on the Laffey Matrix, the amounts
     9   requested in this matter are very reasonable. Id. ¶ 3-6.
    10                                       IV. CONCLUSION
    11            For the reasons set forth above, Cross-Defendants Bromley, Inc., John
    12   Kubik, and Veronica Kaldis respectfully requests the Court to award their
    13   reasonable attorney’s fees pursuant to California Civil Code § 1717 against CEC,
    14   in the amount of $16,225.00
    15
    16   Dated: August 16, 2019                                     /s/Marvin J. Straus
    17
    18
         4820-1596-9184, v. 2
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28                                             -5-
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
         ATTORNEY’S FEES PURSUANT TO CALIFORNIA CODE § 1717 AGAINST CROSS-CLAIMANT CEC
                                      ENTERTAINMENT INC.
